UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-54563 PREMIER BIOMEDICAL, INC. (Exact name of registrant as specified in its charter) Nevada 27-2635666 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 10805 Fallen Leaf Lane Port Richey, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(814) 786-8849 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes o No o Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of May 10, 2012, there were 11,451,200 shares of common stock, $0.00001 par value, issued and outstanding. PREMIER BIOMEDICAL, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1 Financial Statements 4 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 24 ITEM 4 Controls and Procedures 25 PART II – OTHER INFORMATION ITEM 1 Legal Proceedings 27 ITEM 1A Risk Factors 27 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 27 ITEM 3 Defaults Upon Senior Securities 27 ITEM 4 Mine Safety Disclosures 27 ITEM 5 Other Information 27 ITEM 6 Exhibits 28 2 PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”).These statements are based on management’s beliefs and assumptions, and on information currently available to management.Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider” or similar expressions are used. Forward-looking statements are not guarantees of future performance.They involve risks, uncertainties and assumptions.Our future results and shareholder values may differ materially from those expressed in these forward-looking statements.Readers are cautioned not to put undue reliance on any forward-looking statements. 3 ITEM 1 Financial Statements PREMIER BIOMEDICAL, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS March 31, December 31, ASSETS (Unaudited) Current assets: Cash $ $ Prepaid Expenses - Total current assets Patent rights and applications Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts Payable $ $ Total current liabilities Stockholders' equity: Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.00001 par value, 300,000,000 shares authorized, 11,451,200 shares issued and outstanding Additional Paid in Capital (Deficit) accumulated during development stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to financial statements. 4 PREMIER BIOMEDICAL, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (Unaudited) For the Three For the Three May 10, 2010 Months Ended Months Ended (inception) to March 31, 2012 March 31, 2011 March 31, 2012 Revenue $
